Citation Nr: 1341934	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for migraine headaches, claimed as a residual of a head injury.

3.  Entitlement to service connection for a broken nose, claimed as a residual of a head injury.

4.  Entitlement to service connection for a dislocated jaw, claimed as a residual of a head injury.

5.  Entitlement to service connection for dislocated left shoulder.

6.  Entitlement to service connection for left hip arthritis.

7.  Entitlement to service connection for right hip arthritis.

8.  Entitlement to service connection for left knee arthritis.

9.  Entitlement to service connection for right knee arthritis.

10.  Entitlement to service connection for type I diabetes mellitus, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

11.  Entitlement to service connection for hypothyroidism, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

12.  Entitlement to service connection for lung, throat, and breathing problems, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

13.  Entitlement to service connection for allergies, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

14.  Entitlement to service connection for bleeding gums, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

15.  Entitlement to service connection for loss of smell, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

16.  Entitlement to service connection for loss of taste, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

17.  Entitlement to service connection for sleep apnea, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

18.  Entitlement to service connection for swallowing problems (dysphagia), claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

19.  Entitlement to service connection for blepharitis. 

20.  Entitlement to service connection for ulcers.

21.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

22.  Entitlement to service connection for fear of heights. 

23.  Entitlement to service connection for memory problems.

24.  Entitlement to service connection for chronic insomnia.

[Service connection for herniated spinal discs and left and right foot neuropathies is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Appellant (Veteran) had active service from June 1973 to September 1979. 

This matter is before the Board of Veterans' Appeals (Board or BVA) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Order, the Court endorsed an April 2013 joint motion for partial remand (JMR), vacated the portion of a September 2011 Board decision that denied service connection for the 24 issues listed above, and remanded the matter for compliance with the instructions in the joint motion.

This appeal comes before the Board from a September 2005 rating decision of the RO in Roanoke, Virginia.  In November 2010, the Board remanded this appeal to afford the Veteran a Board hearing.  In April 2011, the Veteran presented testimony at a Board hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file. 

In addition to deciding the issues listed above, the September 2011 Board decision also denied service connection for broken teeth, chronic fatigue syndrome, and residuals of bee stings while remanding service connection for herniated spinal discs and left and right foot neuropathies.  The JMR states that the broken teeth, chronic fatigue syndrome and bee sting residual claims were abandoned and are no longer before the Board.  The Veteran's May 2013 power of attorney in favor of the attorney listed above is limited to only those issues listed above.  As a result, the Veteran's prior, general power of attorney remains in effect as to the service connection for herniated spinal discs and left and right foot neuropathies issues and are addressed in a separate Board decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  






REMAND

The Board remands to obtain outstanding records in the possession of Federal agencies and to provide the Veteran with VA examinations and medical opinions.  

Outstanding Federal Records

As per the April 2013 JMR, all of the Veteran's claims must be remanded for additional records development.  38 C.F.R. § 3.159(c)(2).  The Veteran was employed by the Federal Bureau of Investigation (FBI) for several years.  He contends his employment records include relevant treatment records from April 1981 to August 1993 that he wants associated with the claims file.  Although the RO requested these records in July 2007, the claims file does not contain either the records, a negative response from the FBI, or a follow-up request by VA.  The RO should request copies of the Veteran's FBI medical records or, in the alternative, a response that the medical records are unavailable.  

The Veteran asserts in a September 2013 statement that the Board should also remand to obtain an Army Criminal Investigation Division (CID) logbook which the Veteran contends will verify the substance of the in-service stressors he contends resulted in his present acquired psychiatric disability.  The Veteran was an investigator for the CID at Fort Bragg, North Carolina, during service.  He describes the logbook as containing case summaries and lists of investigators assigned to each and that he needs the book covering the period from May 1976 to September 1979 to remind himself of the particulars of the investigations he worked.  Once the logbook is obtained, the Veteran indicates that he will then be able to provide accurate stressor descriptions to allow further searches to occur.  The Veteran's descriptions of the logbook indicate that it will contain dates, places, detailed descriptions, and identifying information for individuals involved such that further development may be ordered.  See VA Adjudication Manual M21-1MR IV.ii.1.D.14.e.  The Board remands to obtain the Army CID logbook for Fort Bragg for the period covering May 1976 to September 1979.


VA Medical Examinations and Opinions

The Board also remands to provide VA examinations and opinions with regard to several of the Veteran's claims.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran contends that he has a head injury disability, migraine headaches, nose, jaw, left shoulder arthritis and bilateral arthritis of the hips and knees as a result of parachute jump injuries received in December 1973.  Confirmed diagnoses of arthritis of the left shoulder and right knee are of record.  Confirmed diagnoses of arthritis of the hips and left knee are not.  The Veteran received a parachutist badge, which is indicative of multiple qualifying jumps from aircraft.  The Veteran now contends that the head injury disability, migraine headaches, nose, jaw, left shoulder and bilateral hip and knee arthritis is the result of these jump related injuries.  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, 20 Vet. App. at 81-82.

The April 2013 JMR also concluded that a VA examination and opinion was warranted with respect to service connection for an acquired psychiatric disorder.  A Virginia Department of Corrections Mental Health Service record indicates that the Veteran was diagnosed with a major depressive disorder.  The Veteran attributes his psychiatric disability to experiences working with the CID in the Army.  The Veteran has stated that these experiences resulted in lay observable feelings of depression, insomnia, disassociation episodes of losing time, as well as obsessive-compulsive disorder during service.  The Board remands to provide the Veteran with a VA examination and medical opinion to determine whether his current major depressive disorder is the result of service.  

The Board notes that the Veteran is currently incarcerated and the record contains no indication that he will be released in the near future.  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The RO should take all reasonable measures to schedule the examination in compliance with M21-1MR, Part III.iv.3.A.11.d, which sets forth the Bolton compliance requirements.

Accordingly, service connection for a head injury, migraine headaches, broken nose, dislocated jaw, dislocated left shoulder, left and right hip arthritis, left and right knee arthritis, type I diabetes mellitus, hypothyroidism, lung, throat, and breathing problems, allergies, bleeding gums, loss of sense of smell, loss of sense of taste, sleep apnea, swallowing problems (dysphagia), blepharitis, ulcers, an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD), fear of heights, memory problems, and chronic insomnia disabilities are REMANDED for the following action:

1.  The RO should obtain any medical records for the Veteran from the FBI.  All efforts to obtain these records should be fully documented, and FBI should provide a negative response if records are not available.

2.  Send a request to the Army CID, or other appropriate Federal agency, to obtain the CID Field Office logbook for Fort Bragg, North Carolina, between May 1976 and September 1979.  All responses should be noted in the record and communicated to the Veteran.

3.  After obtaining the above evidence, to the extent available, the RO/AMC should determine the feasibility of options for medical examinations and opinions, including to be performed at the prison where the Veteran is located.  The RO should confer with prison authorities to determine whether (1) transportation of the Veteran by the prison to a VA compensation examination or (2) an examination by a VA compensation examiner at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (3) VA personnel; (4) prison medical providers at VA expense; or (5) fee-basis providers contracted by VA.  See Bolton, 8 Vet. App. at 191. 

4.  After determining the feasible method to provide medical examinations and opinions, schedule the Veteran for appropriate VA examination(s) to answer the following questions:  

a.  What, if any, current disabilities does the Veteran have of the head, migraine headaches, nose, jaw, left shoulder and bilateral hips and knees?

b.  Is it at least as likely as not (a 50 percent or greater probability) that any current disabilities of the head, migraine headaches, nose, jaw, left shoulder and bilateral hips and knees, began during service or are otherwise linked to the jump injury in active service?

c.  Is a current acquired psychiatric disability as likely as not related to an in-service event, including experiences working as an investigator with the Army CID?  

The entire claims folder and a copy of this REMAND must be made available to the examiner(s).  All indicated studies should be conducted, and the results reviewed before the final opinion(s).  

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner(s) should provide a complete rationale for any opinion provided.

5.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

